Chauhan v AS Helios LLC (2021 NY Slip Op 01191)





Chauhan v AS Helios LLC


2021 NY Slip Op 01191


Decided on February 25, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 25, 2021

Before: Manzanet-Daniels, J.P., Kern, Kennedy, Scarpulla, JJ. 


Index No. 156579/19 Appeal No. 13215 Case No. 2020-01826 

[*1]Pushpa Chauhan et al., Plaintiffs-Appellants,
vAS Helios LLC et al., Defendants, M&T Bank Also Known as Manufacturers and Traders Trust Company, Defendant-Respondent.


Petroff Amshen LLP, Brooklyn (James Tierney of counsel), for appellant.
Herrick, Feinstein LLP, New York (Elena T. McDermott of counsel), for respondent.

Order, Supreme Court, New York County (Arlene P. Bluth, J.), entered on or about January 21, 2020, which granted defendant M&T Bank's motion to dismiss the complaint as against it, unanimously affirmed, without costs.
Plaintiffs' claims are barred by res judicata by the prior judgment granting defendant M&T's motion to quiet title under RPAPL article 15. These claims arose out of the same transaction between identical parties and could have been raised in the prior action (Platon v Linden-Marshall Contr. Inc., 176 AD3d 409, 410 [1st Dept 2019]).
Plaintiffs, who had fully litigated the prior foreclosure action, and were properly and timely served with M&T's motion to quiet title, had a full and fair opportunity to
litigate. This is not altered by plaintiffs' tactical decision not to oppose the motion (id.).
We have considered appellants' other arguments and find them unavailing.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 25, 2021